DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-43 are pending for examination.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 11/11/2020 has been considered by the examiner and made of record in the application file.

Priority
4.    Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 16/930,777, filed on 07/16/2020, which is a continuation of U.S. Patent Application No. 16/183,250, filed on 11/07/2018, now U.S. Patent No. 10,755,873, issued on 8/25/2020, which claims priority to U.S. Provisional Patent Application No. 62/723,398, filed on 8/27/2018.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 10,755,783, of its application number 16/183,250, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1, 12-17 and 24-28 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/930,777 (hereinafter “application’777”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of application’777 as follows:
Independent claim 1 of the instant application is anticipated and having the same scope of invention by claims 1 and 11 of application‘777 such as “a method of compensating for temperature changes in an array of memory cells, the method comprising: changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature”.
         Independent claim 16 of the instant application is anticipated and having the same scope of invention by claims 1 and 11 of application‘777 such as “an analog memory system, comprising: an array of memory cells; and a temperature compensation block for changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature”.
           Dependent claims 12-15, 17 and 24-28 of the examined application are anticipated and having the same scope of invention by claims 7-10 and 17-20 of the referenced copending application’777.       
8.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.          
9.   Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent 10,755,783 (hereinafter “patent’783”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of patent’783 as follows:
        Independent claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of patent‘783 such as “a method of compensating for temperature changes in an array of memory cells, the method comprising: changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature”.
Independent claim 16 of the instant application is anticipated and having the same scope of invention by claim 13 of patent‘783 such as “an analog memory system, comprising: an array of memory cells; and a temperature compensation block for changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature”.
       Independent claim 29 of the instant application is anticipated and having the same scope of invention by claims 26 and 38 of patent‘783 such as “a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array, the method comprising: changing a substrate voltage of a selected memory cell in the array to compensate for the change in the operating condition”.
       Independent claim 34 of the instant application is anticipated and having the same scope of invention by claims 26 and 38 of patent‘783 such as “a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array, the method comprising: changing a voltage applied to a sourceline terminal of a selected memory cell in the array to compensate for the change in the operating condition”.
       Independent claim 39 of the instant application is anticipated and having the same scope of invention by claims 26 and 38 of patent‘783 such as “A method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array, the method comprising: changing a voltage applied to a control gate terminal of a selected memory cell in the array to compensate for the change in the operating condition”.
        Dependent claims 2-15, 17-28, 30-33, 35-38 and 40-4320 of the instant application are anticipated and having the same scope of invention by claims 2-12, 14-25, 27-37 and 39-49 of patent‘783. 

  Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 


Consideration of Reference/Prior Art
11.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
12.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
13.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

meaning consistent with the specification without importing claim limitations from the specification. 
14.     Claims 1-4, 10-13, 15-19, 21-25, 29-30, 33-35, 38-40 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mu et al. (U.S. Patent Application Publication 2014/0029335, hereinafter “Mu”, cited in the IDS dated 11/11/2020).
        Regarding independent claim 1, Mu discloses a method of compensating for temperature changes in an array of memory cells (Figs. 1-3 and accompanying texts, a method of compensating for temperature changes in an array 204 of memory cells 204 in Fig. 1, Abstract and [0012]-[0015]), the method comprising: changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature (Figs. 1-2 and accompanying texts, changing a threshold voltage of a selected memory cell in the array 202 of memory cells 204 to compensate for a change in an operating temperature based on temperature-based bias information 132 of Fig. 1 and step 258 of Fig. 2).
        Regarding dependent claim 2, Mu discloses the method of claim 1, further comprising: measuring the operating temperature within the array of memory cells (Fig. 2 and accompanying texts, step 256 of Fig. 2).  
        Regarding dependent claim 3, Mu discloses the method of claim 1, wherein the changing step comprises: applying a voltage to a substrate of the selected memory cell (Fig. 3 and accompanying texts, applying a voltage VB to a substrate via body node B 236 of the selected memory cell 210, [0023]-[0024]).  
        Regarding dependent claim 4, Mu discloses the method of claim 3, wherein the voltage applied to the substrate is a function of the operating temperature (Fig. 3 and accompanying texts, the voltage VB applied to the substrate is a function of the operating temperature, [0023]-0024]).    
Regarding dependent claim 10, Mu discloses the method of claim 1, wherein the changing step comprises: applying a positive voltage to a sourceline terminal of the selected memory cell (Fig. 3 and accompanying texts, applying a positive voltage VS to a source node S 232 of the selected memory cell 210, [0023]-[0024]).  
        Regarding dependent claim 11, Mu discloses the method of claim 10, wherein the positive voltage is a function of the operating temperature (Fig. 3 and accompanying texts, the positive voltage VS is a function of the operating temperature, [0023]-[0024]).    
        Regarding dependent claim 12, Mu discloses the method of claim 1, wherein the memory cells in the array of memory cells are non-volatile memory cells (the memory cells 202 in the array 204 of memory cells 202 of Fig. 1 are non-volatile memory cells, [0014]-[0015]).  
          Regarding dependent claim 13, Mu discloses the method of claim 12, wherein the non-volatile memory cells are split-gate flash memory cells (the non-volatile memory cells 202 in Fig. 1 are split-gate flash memory cells, [0003], [0015]).  
           Regarding dependent claim 15, Mu discloses the method of claim 1, wherein the measuring step is performed by a temperature sensor (the measuring step is performed by a temperature sensor 112 of Fig. 1, [0014]).
           Regarding independent claim 16, Mu discloses an analog memory system, comprising: an array of memory cells (Figs. 1-3 and accompanying texts, an analog memory system in Fig. 1 comprising: an array 204 of memory cells 202, [0012]-[0015]); and a temperature compensation block for changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature (Figs. 1-4 and accompanying texts, a temperature compensation block, e.g., temperature-based bias condition information 132 and bias voltage generator 150 of Fig. 1, for changing a threshold voltage of a selected memory cell in the array 202 of memory cells 204 to compensate for a change in an operating temperature as shown in step 258 of Fig. 2 and threshold voltages of the memory cells in Fig. 4, [0014]-[0027], [0031]-[0036]).  
Regarding dependent claim 17, this claim recites substantially the same limitations that are performed by claim 15 above, and therefore it is rejected for the same reasons. 
         Regarding dependent claim 18, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 19, this claim recites substantially the same limitations that are performed by claim 4 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 21, Mu discloses the system of claim 16, wherein the temperature compensation block performs the changing by applying a voltage to a sourceline terminal of the selected memory cell (Figs. 1-4 and accompanying texts, the temperature compensation block, e.g., temperature-based bias condition information 132 and bias voltage generator 150 of Fig. 1, performs the changing by applying a voltage VS to a sourceline terminal S of the selected memory cell 210 of Fig. 3, [0015], [0023]).
         Regarding dependent claim 22, Mu discloses the system of claim 21, wherein the voltage applied to the sourceline terminal is a function of the operating temperature (Fig. 3 and accompanying texts, the voltage VS applied to the sourceline terminal S in Fig. 3 is a function of the operating temperature, [0023]-[0024]).
        Regarding dependent claim 23, Mu discloses the system of claim 22, wherein the voltage applied to the sourceline terminal is positive (Fig. 3 and accompanying texts, the voltage VS applied to the sourceline terminal S 232 is positive, [0023]-[0024]).
         Regarding dependent claim 24, this claim recites substantially the same limitations that are performed by claim 12 above, and therefore it is rejected for the same reasons. 
         Regarding dependent claim 25, this claim recites substantially the same limitations that are performed by claim 13 above, and therefore it is rejected for the same reasons.    
         Regarding independent claim 29, Mu discloses a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating for cell current changes B via a body node B 236 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
         Regarding dependent claim 30, Mu discloses the method of claim 29, wherein the changing step changes a threshold voltage of the selected memory cell (Figs. 3-4 and accompanying texts, [0020]-[0021], [0027]-[0029]).
        Regarding dependent claim 33, Mu discloses the method of claim 29, wherein the memory cells in the array of memory cells are non-volatile memory cells (the memory cells 202 in the array 204 of memory cells 202 of Fig. 1 are non-volatile memory cells, [0014]-[0015]).  
         Regarding independent claim 34, Mu discloses a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating for cell current changes based on adjusting bias conditions for memory cells in an array 204 of memory cells 202 in Fig. 1 due to a change in an operating condition of the array 204, Abstract and [0012]-[0015]), the method comprising: changing a voltage applied to a sourceline terminal of a selected memory cell in the array to compensate for the change in the operating condition (Figs. 1-4 and accompanying texts,  changing a voltage VS applied to a source node S 232 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
        Regarding dependent claim 35, this claim recites substantially the same limitations that are performed by claim 30 above, and therefore it is rejected for the same reasons. 
Regarding dependent claim 38, this claim recites substantially the same limitations that are performed by claim 33 above, and therefore it is rejected for the same reasons. 
        Regarding independent claim 39, Mu discloses a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating for cell current changes based on adjusting bias conditions for memory cells in an array 204 of memory cells 202 in Fig. 1 due to a change in an operating condition of the array 204, Abstract and [0012]-[0015]), the method comprising: changing a voltage applied to a control gate terminal of a selected memory cell in the array to compensate for the change in the operating condition (Figs. 1-4 and accompanying texts, changing a voltage VG applied to a control gate node G 230 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
        Regarding dependent claim 40, this claim recites substantially the same limitations that are performed by claim 30 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 43, this claim recites substantially the same limitations that are performed by claim 33 above, and therefore it is rejected for the same reasons.      
  
Claim Rejections - 35 USC § 103
15.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

meaning consistent with the specification without importing claim limitations from the specification. 
16.    Claims 5, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu, in view of Shimogawa et al. (U.S. Patent 7940577, hereinafter “Shimogawa”). 
         Regarding dependent claims 5, 8 and 20, Mu teaches all the limitations of claims 1, 3, 16 and 18 above. Mu further teach the voltage applied to the substrate of the memory cell is a function of the operating temperature and can be adjusted based on the operating temperature (Fig. 3 and [0023]-[0024]). Mu does not specifically teach wherein the voltage applied to the substrate of the memory cell is negative.
         Shimogawa teaches a memory device wherein the voltage applied to the substrate of the memory cell is negative (Figs. 1, 14, and accompanying texts, the voltage Vsub applied to the substrate of the memory cell 2 of Fig. 1, is negative, e.g., Vsub < 0, as shown in Figs. 1, 14, and col. 15, lines 14-29).
        Since Mu and Shimogawa are both from the same field of memory device, the purpose disclosed by Shimogawa would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Shimogawa into the teaching of Mu for the purpose of providing a memory system having a negative voltage applied to a substrate of   memory cell to minimize leakage current in the memory cell (Shimogawa, col.15, lines 14-29). 
        Regarding dependent claim 9, the combination of Mu and Shimogawa teaches the method of claim 8, wherein the negative voltage is a function of the operating temperature (Figs. 14, 15, and accompanying texts, the negative voltage, e.g., Vsub<0, applied to the substrate of the memory cell, is a function of the operating temperature, as shown in Fig. 15, and col. 15, lines 14-29).

.    Claims 6, 7, 27, 28, 31, 32, 36, 37, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu, in view of Choi et al. (U.S. Patent 10528643, hereinafter “Choi”). 
         Regarding dependent claims 6, 27, 31, 32, 36, 37, 41 and 42, Mu teaches all the limitations of claims 1, 16, 29, 34 and 39 above except for wherein the memory array is part of a neural network (as recited in claims 6, 27, 31, 36 and 41), and wherein the memory array is part of an analog memory system (as recited in claims 32, 37 and 42).
         Choi teaches a memory device wherein the memory array is part of a neural network (Figs. 1A, 2A, and accompanying texts, the memory array core 110 of Fig. 1A is part of a neural network 200 of Fig. 2A, col. 8, lines 1-5), and wherein the memory array is part of an analog memory system (Figs. 1A, 2A, 3A, and accompanying texts, the memory array core 110 is part of an analog memory system based on analog memory cell currents from each memory cell 352 in Fig. 3A, col. 12, lines 10-27).
         Since Mu and Choi are both from the same field of memory device, the purpose disclosed by Choi would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi into the teaching of Mu for the purpose of providing a memory system having memory cells to be used to perform vector/matrix multiplication in a neuromorphic computing system which may be used to implement an artificial neural network (Choi, col. 2, lines 7-12). 
        Regarding dependent claims 7 and 28, the combination of Mu and Choi teaches wherein the memory array is a vector-by-matrix multiplication array (Choi, Abstract, col. 2, line 1 to col. 4, line 16).

.    Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu, in view of Fan et al. (U.S. Patent 6747310, hereinafter “Fan”, cited in the IDS dated 11/11/2020).
         Regarding dependent claims 14 and 26, Mu teaches all the limitations of claims 1, 12, 16 and 24 above except for wherein the non-volatile memory cells are stacked-gate flash memory cells. 
        Fan teaches a non-volatile memory device wherein non-volatile memory cells are stacked-gate flash memory cells (Abstract, Figs. 2A-4B and accompanying texts, the non-volatile memory cells are stacked-gate flash memory cells as shown in Figs. 2A-4B).
         Since Mu and Fan are both from the same field of non-volatile memory device, the purpose disclosed by Fan would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Fan into the teaching of Mu for the purpose of providing a non-volatile memory device having a stacked-gate flash memory cell structure with a control gate and a floating gate, and a separate erase gate to provide a memory cell which is very small in size and to provide enhanced programming and erase performance (Fan, col. 1, line 66 to col. 2, line 2). 

Conclusion
19.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827